Cook, J.,
(dissenting).
I find myself unable to agree with the majority. The gist of the opinion may be found in the language of the Chief Justice speaking for the court. He .says: “The statute makes no provision for a deputy constable.” I think the court is clearly wrong in this statement of the law. The statute is in these words:
“Persons appointed to execute process. — In cases of emergency, and where a constable or sheriff or deputy sheriff cannot be had in time, the justice of the peace may appoint some reputable person to execute any process, the justice to be liable on his bond for all damage which may result to a party to the cause or other person from his appointment of an insolvent or incompetent person. Section 2732, Code of 1906, Section 2231, Hemingway’s Code.
The majority of the court seem to believe that the Code section provides for a “special constable,” but it fails to provide for the appointment of a deputy constable. Nothing in the statute warrants either conclusion. When we take into consinderation that all of the standard dictionaries treat “deputy” and “substitute” as synonymous, it will clearly appear that the statute confers upon the justice of the peace the power to appoint not a special constable, but it does in plain and, in my opinion, unmistakable terms, confer upon tile justice of the peace the exclusive power to appoint a deputy or substitute constable, when the emergency exists. A mere reading of the statute will disclose that *386the word “special” does not appear in tlie law. The word emergency does not appear in the statute, and if I was inclined to be a stickler for precise expressions, I would suggest that the person appointed under the statute should sign as “emergency constable;” but I believe that the person deputized or appointed is a deputy, and also a “deputy constable” appointed by the justice of the peace by the authority of the statute.
When the emergency arises under the statute the justice of the peace is expressly author:zd to appoint a reputable person to execute the process. In other words, the person so appointed is a substitute for or deputy of the elected constable.
Section 2731, Code of 1906, section 2230, Hemingway’s Code, admonishes the justice of the peace, if there be a constable in the district qualified to act,- the process shall not be directed to the sheriff.
In this case it is fair to assume that there was a constable elected in the district, and that there was a sheriff and deputy sheriffs of the county, but none of these officers could be found in time, and so it was he gave the preference to the constable and deputized the person who returned the writ to serve the writ for and in the place of the constable elect. That would carry out the spirit of the statutes of the state.
So, I think, that the return of the summons was entirely within the law and that the emergency appointee was the deputy of the constable made so by the only authority known to the law, and any other interpretation of the record is too refined and technical for the ordinary affairs of life.
The defendant in this case does not claim it was not served with process, but does claim the-return shows that the person serving the process was not authorized by law to serve the same. The trial justice of the peace, of course, knew that he had deputized the very man who returned the writ. So it seems to me, that *387the defendant liad legal notice, chose to ignore the service, and resorted to a certiorari.
If we ignore as surplusage all of the return on the summons except the name of the appointee and the word “deputy,” I submit that the return is beyond criticism. I have been unable to find but one decision of this court which is in any way applicable to the present case. In Nelson v. Nye, 43 Miss. 126, this court approved a return in principle much like the one in this case. The court in that case said that a substantial compliance with the statute was sufficient, saying that, in the absence of anything to the contrary, the special deputy sheriff was duly authorized to serve the writ. The word “deputize” is thus defined:
“Deputize: To appoint a deputy; to appoint of commission one to act as deputy to an officer. In a general sense the term is descriptive of empowering one person to act for another in any capacity or relation, but in law it is almost always restricted to the substitution of a person appointed to act for an officer of the law.” Black’s Law Dictionary (2 Ed.), p. 358.
Stevens J., concurs in the foregoing dissent.